 

U.S. DISTRICT COURT

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT GOURT FILED
FOR THE NORTHERN DISTRICT OF JEXAS
AMARILLO DIVISION OCT - / 2019

 

 

 

UNITED STATES OF AMERICA CLERK, US. DISTRICT Court

By
Deputy

 

 

 

Plaintiff,
Vv. Criminal Action No. 2:19-CR-00116-Z-BR

SHEILA EVANS MILLER (1)

CO? O23 COR CON COD (OR Un CO 6On

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 20, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Sheila Evans Miller filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Sheila Evans Miller was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Sheila Evans Miller; and ADJUDGES
Defendant Sheila Evans Miller guilty of Count One in violation of 18 U.S.C. § 371. Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 7, 2019.

 

MATH#HEW J. KACSMARYK *
ED STATHS DISTRICT JUDGE

 
